Citation Nr: 0207982	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  94-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for arthritis of the 
right knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral pes 
planus.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for a lung disability.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to service connection for a left ankle 
disability.

7.  Entitlement to service connection for a lipoma of the 
left arm, and a cyst or boil of the neck, claimed as 
secondary to radiation exposure.

8.  Entitlement to service connection for a right shoulder 
disability, claimed as secondary to radiation exposure.

9.  Entitlement to service connection for a left shoulder 
disability, claimed as secondary to radiation exposure.

10.  Entitlement to service connection for a right wrist 
disability, claimed as secondary to radiation exposure.

11.  Entitlement to service connection for a left wrist 
disability, claimed as secondary to radiation exposure.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions which denied the veteran's claims 
of service connection for arthritis of the right and left 
knees; bilateral pes planus; right and left ankle 
disabilities; a lipoma of the left arm and a cyst or boil of 
the neck; right and left shoulder disabilities; and right and 
left wrist disabilities.  The veteran timely appealed these 
determinations to the Board.  In April 1996 and October 1999, 
the Board remanded these claims to the RO for further 
evidentiary development.

It is noted that the claim of service connection for 
posterior subcapsular cataracts is not before the Board.  In 
this regard, it is noted that the claim was denied in a June 
1998 decision.  The veteran was notified of the adverse 
outcome in a July 1998 letter.  Later that month, the veteran 
timely filed a notice of disagreement.  In October 1998, the 
veteran was furnished with a statement of the case.  
Thereafter, the veteran did not submit a substantive appeal 
or any other correspondence that could be construed as a 
valid and timely substantive appeal; as such, the Board does 
not have jurisdiction to adjudicate this claim and it will 
not be discussed in the following decision.  38 U.S.C.A. §§ 
7104, 7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993). 


FINDINGS OF FACT

1.  By a January 1978 decision, the Board denied service 
connection for a right knee disability.

2.  The evidence received since the Board's January 1978 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for a right knee disability.  

3.  There is no competent medical evidence on file linking 
any current right knee disability to an injury or disease in 
service or to a service-connected disability.  Arthritis of 
the right knee was not manifest within 1 year of service 
separation.

4.  In an unappealed decision, dated in May 1977, the RO 
denied service connection for bilateral pes planus; and the 
veteran was properly notified of the RO's decision in a May 
1977 letter. 

5.  The evidence received since the RO's May 1977 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
bilateral pes planus.  

6.  There is no competent medical evidence on file linking 
any current bilateral pes planus to an injury or disease in 
service. 

7.  There is no competent medical evidence on file linking 
any current left knee disability to an injury or disease in 
service; arthritis was not manifest within 1 year of service 
separation. 

8.  There is no competent medical evidence on file linking 
any current lung disability to an injury or disease in 
service.
 
9.  There is no competent medical evidence on file linking 
any current left ankle disability to an injury or disease in 
service. 

10.  There is no competent medical evidence on file linking 
any current right ankle disability to an injury or disease in 
service. 

11.  There is no competent medical evidence on file linking 
any current lipoma of the left arm or any cyst or boil of the 
neck to an injury, disease, or incident of service, including 
exposure to ionizing radiation. 

12.  There is no competent medical evidence on file linking 
any current right shoulder disability to an injury, disease, 
or incident of service, including exposure to ionizing 
radiation; arthritis was not manifest within 1 year of 
service separation. 
 
13.  There is no competent medical evidence on file linking 
any current left shoulder disability to any injury, disease, 
or incident of service, including exposure to ionizing 
radiation; arthritis was not manifest within 1 year of 
service separation.

14.  There is no competent medical evidence on file linking 
any current right wrist disability to any injury, disease, or 
incident of service, including exposure to ionizing 
radiation.

15.  There is no competent medical evidence on file linking 
any current left wrist disability to any injury, disease, or 
incident of service, including exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  The Board's January 1978 decision denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7104 (West 1991).

2.  New and material evidence has been received since the 
Board's January 1978 decision that denied a claim of service 
connection for a right knee disability; and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

3.  A right knee disability was not incurred in or aggravated 
by service, and arthritis, may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

4.  The RO's May 1977 decision denying service connection for 
bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 
1991). 

5.  New and material evidence has been received since the 
RO's May 1977 decision which denied a claim of service 
connection for bilateral pes planus; and the claim of service 
connection for bilateral pes planus is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).

6.  Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

7.  A left knee disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

8.  A lung disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

9.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).

10.  A left ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).

11.  A lipoma of the left arm, and a cyst or boil of the neck 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.309, 3.311 (2001).

12.  A right shoulder disability was not incurred in or 
aggravated by service, nor can it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2001).

13.  A left shoulder disability was not incurred in or 
aggravated by service, nor can it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2001).

14.  A right wrist disability was not incurred in or 
aggravated by service, nor can it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2001).

15.  A left wrist disability was not incurred in or 
aggravated by service, nor can it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records were destroyed in a 
fire at the National Personnel Records Center (NPRC).  
Exhaustive efforts to reconstruct his records have been 
unsuccessful.  There are no pertinent medical records on file 
from the 1950s or 1960s.

In February 1977, the RO received the veteran's application 
for service connection for a right knee disability.  He 
indicated he had injured his knees in 1952.  He also 
indicated he had received treatment for his right knee in 
1954, at a sick bay in Fort Bragg, North Carolina. 

A general medical VA examination, performed in March 1977, 
shows that the veteran complained of intermittent right knee 
pain with no swelling.  On objective examination, the veteran 
was noted as having bilateral pes planus (1 degree).  It was 
also noted that he had no limitation of motion, deformities, 
or tenderness of the right knee; and no other orthopedic 
disabilities have noted.  His respiratory system and skin 
were described as normal.  Diagnoses were not rendered and it 
was noted that the veteran's orthopedic report should be 
referred to. 

Later in March 1977, the veteran underwent a VA orthopedic 
examination, during which he reported that he had right knee 
pain.  He said he had injured his right knee when he did a 
parachute jump in the service.  He said he landed out of 
bounds and struck a land mine about the right lateral aspect 
of the knee.  He said his knee had gotten better after the 
initial injury.  Over the past five years, he said, he had 
noticed developing right knee pain.  Following an 
examination, the impressions were chondromalacia of the 
patella, and degenerative joint disease of the medial 
compartment of the knee with relative laxity of the 
mediocollateral ligament.  X-rays showed degenerative and 
osteoarthritic changes of the right knee.  It was noted that 
there was a possible correlation between what the veteran 
possibly had in the past (a partial tear of the 
mediocollateral ligament) and what he had currently.  It was 
theorized that it was possible that a partial tear of a 
ligament subsequently healed with laxity, which caused 
instability in the knee and led to subsequent degenerative 
arthritis.  It was pointed out that the etiology of the 
veteran's right knee condition was difficult to determine 
because the veteran had not been examined after his initial 
injury. 

By a May 1977 RO decision, the veteran's claim for service 
connection for a right knee disability was denied.  The RO 
also denied service connection for bilateral pes planus.  He 
was duly informed of the outcome of this adverse decision in 
a May 1977 letter.   

The veteran appealed the RO's denial of service connection 
for a right knee disability to the Board.  By a January 1978 
decision, the Board denied the veteran's claim of service 
connection for a right knee disability (characterized as 
patella and degenerative joint disease with laxity of the 
medial collateral ligaments of the right knee).  Evidence 
received after this decision is summarized below.  

Generally, VA outpatient treatment records, dated in the late 
1980s and 1990s, show that the veteran had numerous joint 
complaints involving the wrists, knees, ankles, and 
shoulders.  He also complained of a cough, and lipomas of the 
biceps and chest.  He was variously diagnosed as having 
carpal tunnel syndrome (in the mid 1980s), arthritis of the 
knees, and shoulder pain.  Noted respiratory diagnoses 
included chronic obstructive pulmonary disease (COPD), 
allergic rhinitis, and upper airway disease.  X-rays of the 
ankles taken in 1992 were interpreted as showing a flattening 
of the plantar arch on the left side which suggested a pes 
planus deformity and no other abnormalities.  Lipomas of the 
chest and biceps were noted.  In a January 1992 medical 
record, he reported that he thought he had a mass of the left 
arm (lipoma) for as long as 20 years. 

In April 1992, the RO received the veteran's response to a 
questionnaire regarding his claimed radiation exposure.  He 
said he had been exposed to radiation during the course of 
Operation UPSHOT-KNOTHOLE on April 19, and May 12, 1953, at 
Camp Desert Rock in Nevada.  He said that the specific 
operation was called Shot Encore, and he had witnessed one 
test.  He said he was in Company B of the 505th Airborne 
Infantry.  He said he had been tasked with checking the 
forests, animals, and houses for any effects of radiation 
exposure.  He said he was in an open trench at the time of 
the explosion and went to ground zero as soon as the wind of 
the explosion went by.  He said he went into the radioactive 
vicinity for four hours or more. 

In April 1992, the veteran underwent a VA compensation 
examination.  He said he injured both knees during his 
service days of parachuting, and had difficulties with his 
knees ever since.  He reported having a mass of the left arm 
pretty much his whole life, but said it was growing a little, 
recently.  He also said he had a respiratory condition, and 
had never been a smoker.  Following an objective examination, 
with regard to the veteran's respiratory condition, it was 
pointed out that his physical examination was basically 
negative.  Chest X-rays were negative, and pulmonary function 
tests were normal.  With regard to his skin, it was noted 
that there was a lipoma about the left ulnar surface of his 
humerus.  It was noted that the lipoma did not exhibit bad 
prognostic signs.  All recent tests of the lipoma were noted 
as benign.  Finally, it was noted he had marked severe 
degenerative joint disease of the knees.  X-rays of the knees 
confirmed osteoarthritis of the knees, which was described as 
similar in appearance in comparison to his February 1991 X-
ray studies. 

In June 1992, the veteran underwent a VA compensation 
examination, during which he reported that his wrists, 
shoulders, and ankles had started bothering him 10 to 15 
years earlier.  He said he could not recall having sustained 
specific injuries to his wrists, ankles, or shoulders.  With 
regard to his knees, he said he had injured such in a 1952 
parachute jump.  He said that no treatment had been rendered.  
Since then, he complained of a lot of pain, swelling, 
crackling, and numbness.  Following an examination, it was 
noted that he had a boil or a sebaceous cyst of the neck, 
which did not represent a chronic problem.  With regard to 
his various joint complaints, it was noted he had a history 
of a diagnosis of degenerative joint disease. 

In a July 1996 statement, M.R.R., M.D., noted that the 
veteran reported a history of having been a paratrooper in 
the Airborne Division during service.  In 1952, he said, he 
injured his right knee in a parachute jump.  After the 
injury, he said, he had right knee pain but did not seek 
medical attention as the knee pain improved in one to two 
days.  He said he started developing knee pain in the ten 
years after service, which slowly worsened.  He said he first 
sought medical attention for his right knee ten years after 
his discharge.  He said he had other health problems, 
including, among other things, multiple lipomas, and lung 
disease (the nature of which could not be determined).  The 
assessments included moderate tricompartmental arthritis of 
the right knee.  It was noted that the veteran's symptoms had 
lasted one to two days in service, and he went without 
specific medical treatment.  Therefore, it was opined that it 
was unlikely that he had sustained any significant ligament 
injury or cartilaginous injury.  It was noted that X-rays did 
not reveal any evidence of a prior fracture.  It was also 
noted that an injury severe enough to cause early 
degenerative arthritis would likely prevent the veteran from 
working normally without seeing medical attention.  It was 
therefore opined that it was unlikely that the veteran's 
degenerative arthritis of the right knee was service-
connected. 

In a December 1996 statement, Dr. R. indicated that the 
veteran denied a history of left knee problems in service.  
He said his left knee pain had slowly increased and coincided 
with his right knee pain.  It was noted that the veteran had 
documented moderate degenerative arthritis of all three 
compartments, with the right knee being worse than the left 
knee.  Following an examination, it was concluded he had mild 
tricompartmental arthritis of the right knee, and mild to 
moderate tricompartmental arthritis of the left knee.  It was 
opined that it was unlikely that the veteran's current right 
knee problems were caused by an injury sustained in 1952.  It 
was further noted that the veteran's left knee symptoms did 
not occur for 10 to 15 years after being out of service.  It 
was further opined that it was even less likely that any 
current left knee problems were the result of an inservice 
injury as there was no history of any injury. 

By a January 1998 letter, D.M. Schaeffer, of Nuclear Test 
Personnel Review, indicated that the veteran was a confirmed 
participant of Operation UPSHOT-KNOTHOLE and provided a dose 
assessment. 


II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the 1992 and 1993 
rating decisions and of the reasons and bases for the denial 
of his claims.  The Board concludes that the discussions in 
the rating decisions in May 1992, January 1993, January 2000, 
and October 2001, the statement of the case (SOC) issued in 
July 1993, and the supplemental statements of the case 
(SSOCs) issued in April 1997, July 1997, January 2000, and 
May 2000 informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  The rating decisions, SOC, and 
SSOCs also informed the veteran of the evidence that was 
considered.  He also received a comprehensive explanation of 
the VCAA development provisions in a letter the RO issued in 
June 2001.  He also had another contact with RO personnel in 
June 2001 in regard to VCAA mandated assistance. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  It is noted that exhaustive attempts were made to 
obtain the veteran's service medical records.  The National 
Personnel Records Center (NPRC) has explained that the 
veteran had fire-related service.  In other words, the 
veteran's service medical records were destroyed in a fire 
that occurred at the NPRC in 1973.  As such, further efforts 
to obtain the veteran's service medical records would be 
futile.  The veteran's private and VA medical records have 
been obtained.  He has not referenced any unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of his claims.  The veteran was afforded 
multiple VA examinations over the years, including in March 
1977, and April and June 1992 which addressed the 
disabilities at issue.  Additionally, there are several 
pertinent opinions on file from private physicians which 
address the etiology of the disabilities at issue.  38 C.F.R. 
§ 3.326 (b).  In sum, VA has done everything reasonably 
possible to assist the veteran, and the evidence on file is 
adequate to evaluate his application to reopen claims of 
service connection for a right knee disability and bilateral 
pes planus, and his claims of service connection for left 
knee, lung, right and left ankle, right and left shoulder, 
and right and left wrist disabilities, and a lipoma of the 
left arm and cyst or boil of the neck.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Basic Laws and Regulations Regarding Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for arthritis and bronchiectasis may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488 (1997).  Finally, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

From the outset, it is again pointed out that the veteran's 
service medical records are not on file as they were 
destroyed in a fire at the NPRC.  In cases where service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation to explain findings 
and conclusions and to carefully consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

1.  Application to Reopen

When the Board denies a claim, the claim may not be reopened 
and reviewed unless new and material evidence is presented.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  When a claim is denied by the 
RO, and the veteran does not appeal, the decision must be 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio, supra.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  (It is 
acknowledged that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).

Right Knee Disability

As an initial matter it is noted that service connection for 
a right knee disability was denied in a May 1977 RO decision.  
The veteran timely filed a notice of disagreement; he was 
furnished with a statement of the case; and he filed a timely 
substantive appeal.  By a January 1978 Board decision, the 
veteran's claim of service connection for a right knee 
disability was denied on the merits.  In a January 2000 
action, the RO acknowledged that the veteran's claim had been 
previously been denied by the Board in 1978, and determined 
that he had submitted new and material evidence to reopen his 
claim, and the claim was denied on the merits.  

Despite the RO's actions, the Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  As such, the Board 
will now entertain a discussion as to whether the veteran 
submitted new and material evidence following the January 
1978 decision.  

When the Board rendered its decision in January 1978 it did 
not consider the veteran's service medical records.  As 
previously noted, the veteran's service medical records are 
not on file as they were destroyed in a fire at the NPRC.  
Notably, the veteran initially reported that he received 
treatment for his right knee problems in service but has 
subsequently denied having any such treatment.

The Board considered VA general medical and VA orthopedic 
compensation examination reports dated in March 1977.  Both 
show that the veteran complained of right knee problems.  
During his VA orthopedic examination, he reported a history 
of having injured his right knee in a parachute jump in the 
service.  Following an examination, it was opined that there 
was a possible correlation between what the veteran had in 
the past and what he had currently.  It was opined that it 
was possible that a partial tear of the mediocollateral 
ligament (sustained in service) healed with laxity and caused 
instability in the knee which led to subsequent degenerative 
arthritis.  It was also pointed out that the etiology of the 
veteran's right knee condition was difficult to determine 
because the veteran had not been examined after his initial 
injury.
 
Since the January 1978 Board decision was rendered, 
additional evidence has been submitted including numerous VA 
medical records dated in the 1980s and 1990s which show that 
the veteran was diagnosed as having severe arthritis of the 
right knee.  Included in these records are VA compensation 
examinations performed in April and June 1992 which show that 
the veteran reported a parachuting accident in service in 
which he injured his knee.  This medical evidence is neither 
new nor material as it is duplicative of evidence previously 
considered which shows that the veteran had a post-service 
diagnosis of right knee problems.

Additional evidence submitted since the January 1978 Board 
decision also includes statements from Dr. R. that address 
the etiology of the veteran's right knee disability.  These 
statements constitute new and material evidence as they bear 
directly and substantially upon the specific matter under 
consideration (which is whether the veteran's right knee 
disability is related to service).  Further, these statements 
are neither cumulative nor redundant of evidence previously 
considered.  As such, the claim of service connection for a 
right knee disability is reopened. 

Considering the claim on the merits, it is noted that the 
first post-service medical evidence of knee problems is in 
March 1977, well over two decades after his claimed in-
service injury.  The absence of any documented treatment for 
so many years after service is probative evidence against a 
continuity of symptoms.  Mense v. Derwinski, 1 Vet. App. 354 
(1991).  Following the March 1977 examination, the medical 
evidence on file (including VA examinations performed in 
April and June 1992) shows consistent treatment and 
examination of the veteran's right knee disability, which has 
generally been described as severe osteoarthritis. 

With regard to the etiology of the veteran's right knee 
problems, it is noted that a March 1977 VA examination report 
is to the effect that there was a possible correlation 
between what the veteran sustained in service (a possible 
partial tear of a right knee ligament) and what he had now.  
It was elaborated that a partially torn ligament would lead 
to laxity which, in turn, would lead to instability and 
arthritis.  It was also commented that it was difficult to 
determine the etiology of the veteran's right knee disability 
as he had not been examined (and treated) after his initial 
injury.

Other etiological opinions include the 1996 statements from 
Dr. R.  In a July 1996 statement, it was reported that the 
veteran gave a history of having injured his right knee in a 
parachuting incident during service.  It was further noted 
that by the veteran's own admission, his right knee symptoms 
only lasted one to two days during service.  It was noted 
that if his injury was severe enough to cause degenerative 
joint disease such would have likely prevented the veteran 
from working in his capacity as a paratrooper and would have 
necessitated medical attention.  Given this, it was opined 
that it was unlikely that any significant ligament or 
cartilaginous injury occurred in service as a result of the 
parachute incident.  X-rays were noted as not revealing any 
evidence of a prior fracture.  It was concluded that it was 
unlikely that the veteran's degenerative arthritis was 
service-connected.  In a December 1996 statement, Dr. R. 
again noted that it was unlikely that the veteran's current 
right knee problems were caused by an injury sustained in 
1952. 

Given the equivocal nature of the March 1977 VA examiner's 
opinion (which was to the effect that there was a possible 
correlation between the veteran's service and his right knee 
disability) and the strong and explicit language Dr. R. used 
in the 1996 statements (which was to the effect that the 
veteran's current right knee problems are not related to 
service), it must be concluded that there is no causal 
relationship between service and any current right knee 
problems.  For the reasons explained, the Board finds the 
1996 opinions of Dr. R. to be more persuasive than March 1977 
examiner's opinion, as they are most in accord with the 
historical documents in the veteran's case.  In this regard, 
Dr. R. provided a rationale for his opinion by pointing to 
the veteran's own admission that he had few right knee 
symptoms in service and admission that he continued to work 
following the reported parachute accident.  Dr. R. also cited 
to the lack of X-ray evidence showing any fractures.  
Conversely, the March 1977 examiner couched his opinion in 
equivocal language and pointed out that it was difficult to 
determine the etiology of the veteran's right knee condition 
given his lack of examination and treatment at the time of 
the injury. 

The Board finds that the weight of the evidence demonstrates 
that any right knee symptoms he may have had in service were 
acute and transitory and resolved without residual 
disability, and any current right knee disability began years 
after active duty and was not caused by any incident of 
service.  A chronic right knee disability was neither 
incurred in nor aggravated by service; arthritis may not be 
presumed to have been incurred in service; as such, service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Pes Planus

Notably, the RO apparently assumed jurisdiction of the claim 
of service connection for bilateral pes planus in May 1977 
based on a March 1977 VA examination report which reflected a 
diagnosis of the condition.  There is no evidence on file 
that the veteran filed a claim of service connection for 
bilateral pes planus at that time.  Nevertheless, it is 
acknowledged that the RO did notify the veteran of the denial 
of service connection and he did not appeal. 

When the RO denied the veteran's claim for bilateral pes 
planus in a May 1977 decision, it considered a March 1977 VA 
examination report which included a finding of first degree 
bilateral pes planus.  The RO's implicit holding was that 
there was no established nexus between any bilateral pes 
planus and service.

Pertinent evidence submitted since the RO's May 1977 denial 
of service connection for bilateral pes planus consists of 
numerous VA medical records from the 1980s and 1990s.  These 
records continue to show that the veteran had foot and ankle 
problems and was diagnosed as having bilateral pes planus 
after service.  The aforementioned evidence is not new and 
material as it is cumulative of evidence previously 
considered which shows that the veteran was diagnosed as 
having bilateral pes planus after service.  38 C.F.R. 
§ 3.156.

Since the May 1977 RO decision, the veteran has asserted that 
his bilateral pes planus relates to his active duty, 
principally parachute jumping which constitutes new and 
material evidence.  Prior to the adjudication of the claim of 
service connection in May 1977, the veteran was wholly silent 
with regard to bilateral pes planus.  In this regard, it is 
noted that the veteran is competent to provide information 
regarding the problems he experienced during service, and to 
the extent that he has provided such information, such is new 
and material evidence sufficient to reopen the claim.  The 
statements are new, as they were not previously considered.  
Further, they bear directly and substantially upon the 
specific matter under consideration and must be considered in 
order to decide fairly the merits of the claim.  As such, the 
claim of service connection for bilateral pes planus is 
reopened.  38 C.F.R. § 3.156.

Considering the claim on the merits, it is noted that the 
first post-service medical evidence of bilateral pes planus 
is in March 1977.  As in the aforementioned claim, the 
absence of any documented treatment for so many years after 
service is probative evidence against a continuity of 
symptoms.  Mense, supra.  Medical evidence on file shows 
current evidence of bilateral pes planus.

However, there is no competent medical evidence on file 
linking any current bilateral pes planus to a disease or 
injury in service.  Given the lack of a causal nexus, the 
claim of service connection for bilateral pes planus must be 
denied.  The facts here do not support the finding of pes 
planus during service.  For example, as previously noted, the 
initial application for VA compensation was silent regarding 
pes planus and the examinations that followed were also 
noteworthy for the absence of any complaint or claim of pes 
planus during service.  Further, the veteran did not object 
to the RO denial in 1977 although he was aware of it.  More 
recently, the representative asserted that pes planus could 
be the result of parachuting in service but nether neither 
the veteran nor the representative argued that it was present 
in service.  Thus the facts here do allow for the application 
of the rule regarding pes planus that lay evidence is 
sufficient to establish service connection since it is not 
asserted the condition was present during service.  See 
Libertine v, Brown, 9 Vet. App. 521, 524 (1996) (citing with 
approval Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
holding pes planus is a condition for which service 
connection may be established by lay rather than medical 
evidence, as it is the type of condition that lends itself to 
lay observation).  The preponderance of the evidence is 
against the claim; as such, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


Left Knee Disability 

A review of the medical evidence on file does not show any 
evidence of left knee problems in service or in the years 
immediately thereafter.  Specifically, there is no evidence 
of arthritis of the left knee within one year of his service 
discharge.  Rather, arthritis of the left knee was first 
noted in the 1980s, many decades after his release from 
active duty.  With regard to an etiological opinion which 
links any current arthritis of the left knee to service, it 
is noted that a December 1996 opinion of Dr. M.R.R. is to the 
effect that it was unlikely that any current left knee 
problems were the result of an injury in service, and it was 
commented that the veteran's left knee symptoms did not occur 
for 10 to 15 years after his service discharge.  This opinion 
is strong evidence as to why service connection is not 
warranted, and there is no competent medical evidence to the 
contrary.

It is acknowledged that the veteran claims his right knee 
disability caused or contributed to his development of a left 
knee disability.  In this regard, it is noted that the 
veteran does not have the competence to offer an opinion 
regarding the etiology of his condition given his lack of 
medical expertise or training.  See Grottveit and Espiritu, 
both supra.  As there is no basis for service connection of 
the right knee any argument as to a relationship of the 
bilateral knee arthritis is irrelevant.  Here, the 
preponderance of the evidence is against the claim; as such, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


Lung and Right and Left Ankle Disabilities 

A review of the evidence shows that the veteran's respiratory 
system was normal on VA examination in March 1977.  
Additionally, neither right nor left ankle disabilities were 
noted on examination or complained of.  In fact, a lung 
disorder was first documented in the 1990s, many decades 
after his service separation.  Further, there is no medical 
evidence on file that confirms a current disability of either 
ankle.  VA radiology did not identify arthritis of either 
ankle.  Given the lack of competent medical evidence on file 
linking lung, and claimed right and left ankle disabilities 
to a disease or injury in service, the claims must be denied. 

Radiation Claims

Under the provisions of 38 U.S.C.A. § 1112(c), service 
incurrence may be presumed for certain listed diseases in a 
"radiation-exposed veteran."  A radiation-exposed veteran is 
a veteran who participated in a radiation-risk activity while 
on active duty.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 
3.309(d)(3)(i).  Radiation risk activity includes on site 
participation in a test involving the atmospheric detonation 
of a nuclear device.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§§ 3.309(d)(3)(ii).  However, lipomas, cysts, boils, claimed 
shoulder and wrist disabilities are not among the diseases 
presumed service-connected in radiation-exposed veterans.  
See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2) (2001) 
and as amended effective March 26, 2002, 67 Fed. Reg. 3612-
3616 (Jan. 25, 2002).

In order to establish a claim under 38 C.F.R. § 3.311(b), the 
veteran must have been exposed to ionizing radiation while in 
service and he must have subsequently developed a radiogenic 
disease listed in 38 C.F.R. § 3.311(b)(2) or as provided in 
section 3.311(b)(4).  Finally, the disease must have become 
manifest during the requisite latency period.  38 C.F.R. 
§ 3.311(b)(5). 

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 
radiogenic diseases found at 38 C.F.R. § 3.311(b)(2) were not 
intended to be an exclusive list of diseases warranting 
service connection.  The Federal Circuit also held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  In 
such cases, a claimant must be given the opportunity to prove 
that exposure to ionizing radiation during service actually 
caused a claimed disability and that service connection is 
therefore warranted under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d).  The Secretary then published a final rule 
amending 38 C.F.R. § 3.311, thereby implementing the Federal 
Circuit's decision to allow a claimant to establish direct 
service connection even if the condition is not radiogenic 
under 38 C.F.R. § 3.311.  60 Fed. Reg. 9627-28 (February 21, 
1995).  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993).


Lipoma of the Left Arm, Cyst or Boil of the Neck, and Right 
and Left Shoulder and Right and Left Wrist Disabilities

The Board will carefully review the veteran's appeal under 
all of the aforementioned legal theories.  

First, with regard to direct and presumptive service 
connection (without consideration of any claimed radiation 
exposure), it is noted that there were no complaints, 
treatment, or diagnoses pertaining to a lipoma of the left 
arm, a cyst or boil of the neck, or right and left shoulder 
and right and left wrist disabilities, around the time of the 
veteran's period of active duty.  To the contrary, there is 
no evidence of the aforementioned conditions in the 1950s, 
1960s, or 1970s.  At the time of the veteran's March 1977 VA 
examination, none of the disabilities at issue were noted by 
history or current examination.  Further, there is no 
competent medical evidence showing that any of the 
disabilities at issue, first diagnosed many years after 
service in the 1980s and 1990s are related to a disease or 
injury in service.  The Board observes that the veteran's 
only service-connected disability is hearing loss for which 
service connection has been in effect from September 2001.  
In sum, the veteran's claims for a lipoma of the left arm and 
cyst or boil of the neck, and right and left shoulder and 
left and right wrist disabilities based on direct and 
presumptive service connection (without any consideration to 
any radiation exposure) must be denied.  Although the 
electrodiagnostic tests did not confirm carpal tunnel 
syndrome, the test reviewer felt he had classic complaints of 
the disorder.

Second, with regard to the veteran's allegations of radiation 
exposure, it is noted that there is corroborative evidence on 
file indicating that the veteran was a confirmed participant 
in an atmospheric nuclear test which is a "radiation-risk 
activity."  However, a lipoma of the left arm and cyst or 
boil of the neck, and right and left shoulder and right and 
left wrist disabilities are not, however, included in the 
list of conditions that may be presumptively service-
connected by an individual who participated in a radiation-
risk activity.  See 38 C.F.R. § 3.309(d) prior to and as 
recently amended effective in March 2002.  Thus, the veteran 
may not prevail on this basis as he fails to have one of the 
recognized diseases specific to radiation-exposed veterans.

Third, with regard to the veteran's allegation of having 
"radiogenic diseases," it is noted that VA recognizes none 
of the disabilities at issue as radiogenic diseases.  
Further, there is no competent medical or scientific evidence 
on file otherwise indicating that the aforementioned 
conditions are radiogenic diseases.  In sum, there is no 
evidence linking any post-service diagnosis of a lipoma of 
the left arm, a cyst or boil of the neck or right and left 
shoulder or right and left wrist disabilities to the 
veteran's active military service or to any incident therein, 
including any possible radiation exposure.  The preponderance 
of the evidence is against the claims.  Gilbert, supra.  
Regarding the development provided in section 3.311, the 
veteran does not meet the threshold elements listed in 
section 3.311(b) to require further development as provided 
in section 3.311(c).  He was advised of the need for 
competent scientific or medical evidence to establish claimed 
disorders as radiogenic diseases, as none qualify otherwise, 
but he has failed to identify such evidence. 


ORDER

The application to reopen a claim of service connection for 
arthritis of the right knee is granted; and the claim is 
denied on the merits.

The application to reopen a claim of entitlement to service 
connection for bilateral pes planus is granted; and the claim 
is denied on the merits.

Entitlement to service connection for arthritis of the left 
knee is denied.

Entitlement to service connection for a lung disability is 
denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a lipoma of the left 
arm and cyst or boil of the neck, claimed as secondary to 
radiation exposure is denied.

Entitlement to service connection for a right shoulder 
disability, claimed as secondary to radiation exposure is 
denied.

Entitlement to service connection for a left shoulder 
disability, claimed as secondary to radiation exposure is 
denied.

Entitlement to service connection for a right wrist 
disability, claimed as secondary to radiation exposure is 
denied.

Entitlement to service connection for a left wrist 
disability, claimed as secondary to radiation exposure is 
denied.


		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

